t c summary opinion united_states tax_court walter d and pauleana l mace petitioners v commissioner of internal revenue respondent docket no 20992-03s filed date walter d and pauleana l mace pro sese edward l walter for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue petitioner refers only to walter d mace respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue is whether petitioners are entitled to a sec_151 dependency_exemption deduction and a sec_24 child_tax_credit for petitioner’s minor child at the time the petition was filed petitioners resided in erlanger kentucky background petitioner and ella jo willis custodial_parent are the biological parents of a minor child who was born in petitioner and the custodial_parent have never been married to each other and they lived apart at all times during by order of the hamilton county juvenile court support order dated date petitioner was ordered to pay the custodial_parent child_support the support order states that every year petitioner is entitled to claim the child as a dependent for tax purposes if the child_support payments for the year in which the child will be claimed as a dependent are current in full the support order also provides that the custodial_parent must take whatever action necessary to enable this claim petitioner was current in full with his child_support_obligations for the year at issue petitioners claimed a dependency_exemption deduction and a child_tax_credit for petitioner’s minor child on their jointly filed form_1040 u s individual_income_tax_return for the taxable_year petitioners did not attach any statement from the custodial_parent or an internal_revenue_service form regarding petitioner’s entitlement to the dependency_exemption deduction to their return respondent notified petitioners that their return was under examination due to the claimed dependency_exemption deduction and child_tax_credit the custodial_parent also claimed the child as a dependent when she filed her return for the taxable_year petitioner filed a motion in hamilton county juvenile court to have the custodial_parent found in contempt of the state court support order entitling petitioner to the dependency_exemption deduction and that she be ordered to pay petitioner the money due resulting from her actions on date the state court did not find the custodial_parent to be in contempt but ordered her to file an amended_return and not claim the child as a dependent at the time of trial it was not known whether the custodial_parent had complied with the date order and in fact had filed an amended_return the record does not show when petitioners were married discussion3 a dependency_exemption deduction sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a dependent if the taxpayer provides over half of the support for the dependent under sec_152 in the case of a minor dependent whose parents are divorced separated under a written_agreement or who have lived apart at all times during the last months of the calender year and together provide over half of the support for the minor dependent the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent sec_152 applies to parents who have never married each other and therefore it applies in this case 121_tc_245 petitioner is not the custodial_parent and is not entitled to the dependency_exemption deduction under sec_152 a noncustodial_parent may be entitled to the exemption if one of three exceptions in sec_152 is satisfied the only exception relevant to this case is contained in sec_152 sec_152 provides that a child shall be treated as having received over half of his or her support from we decide the issue in this case without regard to the burden_of_proof see 116_tc_438 the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date further provides the written declaration may be made on a form to be provided by the service for this purpose pursuant to the regulations the internal_revenue_service issued form_8332 release of claim to exemption for child of divorced or separated parents as a way to satisfy the written declaration requirement of sec_152 form_8332 instructs the taxpayer to provide the names of the children for whom exemption claims were released the years the claims are released the signature of the custodial_parent to confirm their consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption if form_8332 is not used a statement conforming to the substance of form_8332 must be used temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir see 114_tc_184 sec_1 4t a q a-3 temporary income_tax regs supra petitioners did not attach a written declaration internal_revenue_service form or other statement signed by the custodial_parent to their return see sec_152 and b petitioners therefore did not establish entitlement to the dependency_exemption deduction for the year in question see paulson v commissioner tcmemo_1996_560 although the support order provides that petitioner is entitled to the dependency_exemption deduction it cannot by its own terms determine issues of federal tax law 327_us_280 783_f2d_966 10th cir neal v commissioner tcmemo_1999_97 petitioner pauleana l mace testified that petitioners were told by the internal_revenue_service that as a noncustodial_parent who was never married to the custodial_parent petitioner could not use form_8332 but instead needed a form_2120 multiple support declaration form_2120 is used for the claiming of dependency_exemptions where multiple taxpayers support a dependent and where the taxpayer contributed over percent of the support of the claimed dependent sec_152 sec_152 requires a written declaration for each person other than the taxpayer who contributed over percent of such support that he or she will not claim the individual as a dependent for the same taxable_year sec_1_152-3 income_tax regs provides that the written declaration may be made on form_2120 or in a similar manner in light of this court’s holding in 121_tc_245 a properly executed form_8332 can constitute the waiver of a custodial parent’s claim to the dependency_exemption deduction even where the parents were never married to each other which form should have been used is not at issue as no form or statement signed by the custodial_parent was attached to petitioners’ return when they filed it nieto v commissioner tcmemo_1992_296 petitioners’ remedy is to continue to pursue the custodial parent’s compliance with the support order in the state court and any and all other remedies that may be pursued against the custodial_parent to make petitioners whole b child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child as relevant here a qualifying_child is defined as an individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 petitioner did not establish entitlement to a dependency_exemption deduction under sec_151 therefore he is not entitled to claim the child_tax_credit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
